DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 07/09/2020. Claims 1, 3, 4, 5, 6, 7, 8, 10, 12, and 22 have been amended. Claims 23 and 24 are new. Claims 2, 9, and 11-20 have been cancelled. Claims 1, 3-8, 10, and 21-24 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the various different springs / elastic members throughout the claims must be shown / labeled or the feature(s) canceled from the claim(s).  No new matter should be entered. Several different springs / elastic members are described in the claims, but since there is no drawing element / drawing label to correspond to these elements, it is unclear which spring is which in the claims and drawings. Appropriate correction / clarification is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 10, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first elastic member,” but it is unclear what is being claimed, since the only “elastic member” discussed in the specification and referred to in the drawings is item 4322, which appears to be “an elastic member” in claim 6 between the two limiting blocks. Therefore, these spring recitations are confusing and indefinite. “A torsion spring” is also recited in both claim 8 and claim 24 and it is unclear if these are intended to be other, separate, spring elements, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cai (US PGPub. No. 2016/0325198 A1).
In Reference to Claims 1 and 5
 	Cai teaches (Claim 1) A toy, comprising: a first unfolding assembly (items 1, moving portions of item 5, and opening 20) comprising: a first aperture in a front end of the first unfolding assembly (item 20, fig’s 1-6), a first triggering member provided adjacent to the first aperture and in a triggerable state (item 511, fig’s 1-6), a first elastic member (top item 92, fig. 2), and a first locking member (item 513, fig. 3); and a frame (static portions of items 2/5, fig’s 1-6) comprising a second aperture in a front end of the frame (item 70 in item 21, fig’s 2 and 3), and a second triggering member provided adjacent to the second aperture (item 526/527, fig’s 2 and 3), wherein the first unfolding assembly is foldably disposed on the frame and connected to the frame by the first elastic member (items 1, and portions of item 5 that pivot at upper items 
(Claim 5) wherein the frame has a limiting baffle, the first locking member is configured as a movable snapping member normally abutting against under the limiting baffle, and when the first triggering member is triggered, the first triggering member drives the movable snapping member to be separated from under the limiting baffle to unlock (item 513 and it’s mating connection, fig. 3, the mating connection could be considered a “baffle” broadly interpreted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Dunham (US PGPub. No. 2007/0259591 A1).
In Reference to Claims 3, 4, 8, and 23
Cai teaches all of claim 1 as discussed above. 
Cai further teaches (Claim 3) further comprising a first contact body (item 6, fig’s 1-6), wherein the first contact body and the first triggering member are both [] attractable (column 5 lines 25-27); when the first triggering member and the first contact body are [] attracted to each other, the first triggering member is triggered by the first contact body and the first contact body is attracted into the first aperture (paragraph 0044 lines 10-30 and paragraph 0045 lines 11-24); when the first triggering member is triggered, one of the first contact body and the first triggering member is moved relative to the frame to drive the first locking member to switch to the unlocking state (paragraph 0045 lines 11-24);
(Claim 4) further comprising a lock hole located below the frame, wherein the first locking member is configured as a lock hook normally fitted with an edge of the lock hole in the locked manner (item 513 and it’s mating connection, fig. 3), and when the first triggering member is triggered, the first contact body pushes the lock hook out of the lock hole to unlock (paragraph 0045 lines 11-24);
	(Claim 8) further comprising a first flipping member pivotally provided to a bottom of the frame and connected to the frame by a torsion spring (item 3, fig’s 1-6, and bottom spring 92, fig. 2), wherein the lock hole is provided in the first flipping member (item 513’s mating connection in item 3 [unclear if this is portion of item 34 or separate element in dwg]); the torsion spring is compressed when the lock hook is fitted with the edge of the lock hole (fig. 3); and when the first triggering member is triggered, the torsion spring releases an elastic force, and the first flipping member pivots under the action of the elastic force to allow the frame to flip over in the air (column 44 lines 28-30);

	Cai fails to teach the features of various triggering components of the device being magnetically attractable of claims 3 and 23. 
Dunham teaches magnetically attractable triggering components (paragraph 0020). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the triggerable transformable device of Cai with the feature of magnetically attractable components as taught by the triggerable transformable device of Dunham for the purpose of using another well-known and reliable biasing mechanism as taught by Dunham (paragraph 0020), making the device more reliable, easier to use, and more attractive to the users. 
	Further, the examiner notes that it has been held that using one known element for another for performing the same function is an obvious matter of engineering design choice. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since magnetic biasing mechanisms, spring biasing mechanisms, pneumatic biasing systems, and electrical biasing systems are all well-known biasing mechanisms and disclosed to perform a similar or the same purpose (Dunham, paragraph 0020), merely replacing one for the other of these mechanisms is a matter of engineering design choice and not a patentable advance.

Response to Arguments
Applicant's arguments filed 07/09/2020 have been fully considered but they are not persuasive.
While applicant has corrected many of the previous 112 and drawing issues, the various spring elements are still unclear in the claims and require clarification. See action above for further details. 
Applicant’s arguments regarding the previous 103 rejection are noted, however, another interpretation of various components of Cai read on the elements of the newly filed claims, broadly interpreted. See action above for specific details. 

Allowable Subject Matter
The examiner notes that claims 6, 7, 10, 21-22, and 24 would be allowable if incorporated into the independent claim or rewritten in independent format and the 112 / drawing issues were corrected. Currently these claims are only rejected under 112 and could be clarified to overcome these rejections (by fixing the above issues), which would leave them only objected to as being dependent on a rejected claim, suitable for allowance if written in independent format. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711